Citation Nr: 0635141	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of left 
inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 30, 1977 to 
September 29, 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2002 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that declined to reopen the claim of service connection 
for left inguinal hernia.  

The appellant was afforded a personal hearing in March 2005 
before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio.  The transcript is of record.  By a decision 
entered in August 2005, the Board reopened the claim of 
service connection for left inguinal hernia and remanded the 
matter for further development.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

After review of the record, the Board finds that further 
development of the record is required.  It is pointed out 
that in its previous remand, the Board requested that the 
veteran be afforded an examination, and that the examiner 
answer specific questions that were spelled out in an August 
2005 instruction sheet provided by the RO.  The veteran was 
afforded an examination in August 2005 wherein the examiner 
opined that an inguinal hernia did indeed exist prior to 
service.  However, the examiner did not provide an opinion as 
to whether the pre-existing inguinal hernia became 
chronically worsened or aggravated during active service 
beyond the natural progression.  This response is crucial to 
the Board's adjudication of the claim.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court of Appeals for Veterans Claims 
(Court) held that "where . . . the remand orders of the Board 
. . . are not complied with, the Board itself errs in failing 
to insure compliance." Id.  Given the fact that a significant 
aspect of the development sought by the Board as to the issue 
on appeal does not appear to have been addressed, another 
remand is now required to cure the deficiency. See C.F.R. 
§ 19.9 (2006).

Additionally, review of the record discloses that the veteran 
has not been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000).  Although letters dated in July and October 
2001 informed the appellant as to what was required to 
substantiate the claim for service connection for left 
inguinal hernia, the appellant was not advised to submit any 
evidence he had in his possession in support of the claim.  
The veteran must therefore be given the required notice with 
respect to the issue on appeal.  Therefore, the case must 
also be remanded in order to comply with the statutory 
requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2006), and any other legal precedent 
are fully complied with and satisfied 
with respect to the issue of service 
connection for residuals of left 
inguinal hernia.  He should be told to 
provide any evidence in his possession 
that is pertinent to the claim. See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).  He should also be notified of 
the criteria with respect to the award 
of an effective date. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The appellant should be scheduled 
for a VA examination by an appropriate 
specialist to determine the etiology 
and onset of left inguinal hernia.  All 
clinical findings should be reported in 
detail.  The claims file and a copy of 
this remand must be made available to 
the physician designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A comprehensive 
clinical history should be obtained.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion, with complete 
rationale, as to the medical 
probability that a) the veteran had a 
left inguinal hernia prior to service 
(such evidence should be specifically 
identified by the examiner, and if so, 
b) whether it is as likely as not (by a 
probability of 50 percent or better), 
that the left inguinal hernia became 
chronically worsened, or was 
permanently increased in severity 
during active service beyond the 
natural progression of the disorder.  
The opinion should be set forth in 
detail.

3. The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  If he fails to appear 
for the examination, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

4. The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
a medical opinion.  If the report is 
insufficient or deficient, it should be 
returned to the examiner for necessary 
corrective action. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


